Filed 4/23/14 P. v. Taylor CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039140
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS102340)

             v.

GEORGE TAYLOR,

         Defendant and Appellant.



                                           STATEMENT OF THE CASE
         An information charged defendant George Taylor with felony elder abuse (Pen.
Code, § 368, subd. (b)(1)). The information alleged that the crime occurred “[o]n or
about May 2010.” A jury acquitted defendant of felony elder abuse, and it instead
convicted him of the lesser included offense of misdemeanor elder abuse (Pen. Code,
§ 368, subd. (c)). The trial court suspended imposition of sentence, and it placed
defendant on probation for two years.
         Defendant now appeals from the judgment of conviction. He contends that
reversal is required because the trial court erroneously excluded 30 photographs that he
sought to admit into evidence. Specifically, he asserts that the photographs were
“relevant and critical to the defense” because they showed that he “treated [the victim]
well.” As set forth below, we conclude that the trial court did not err in deeming the
photographs irrelevant and inadmissible. We accordingly will affirm.
                                       DISCUSSION1
Background
       Defendant moved to admit 30 photographs into evidence. The trial court
described the photographs as “8 by 10 color photographs” depicting “the victim having a
good time with [defendant] on various trips.” The court ruled that the photographs were
irrelevant and thus inadmissible. The court explained that “[a] photo in time is not
relevant to the questions presented here.” The court then asked whether defendant
wanted to present any argument on the issue. Defendant did not present any argument
regarding the admissibility of the photographs.
Standard of Review
       An appellate court “applies the abuse of discretion standard of review to any
ruling by a trial court on the admissibility of evidence.” (People v. Waidla (2000) 22
Cal. 4th 690, 717.) Thus, the appellate court “examines for abuse of discretion a decision
on admissibility that turns on the relevance of the evidence in question.” (Ibid.)
Analysis
       “Only relevant evidence is admissible.” (People v. Brady (2010) 50 Cal. 4th 547,
558.) Evidence is relevant if it has “any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the action.” (Evid. Code,
§ 210.)
       “It is the burden of the proponent of evidence to establish its relevance through an
offer of proof . . . .” (People v. Schmies (1996) 44 Cal. App. 4th 38, 51.) “An offer of
proof should give the trial court an opportunity to change or clarify its ruling and in the
event of appeal would provide the reviewing court with the means of determining error



       1
        The facts of the case are irrelevant to our resolution of the issue presented on
appeal. We therefore will not summarize the facts.
                                              2
and assessing prejudice. [Citation.]. To accomplish these purposes an offer of proof
must be specific.” (Id. at p. 53.)
       Here, defendant failed to make an offer of proof regarding the relevance of the
photographs. He never explained how the photographs tended to disprove his
commission of elder abuse. He never demonstrated that the photographs were taken
during the time period when the charged abuse occurred. Indeed, when the trial court
invited defendant to present an argument on the relevance of the photographs, he made
no argument at all. This court may reverse the judgment against defendant only if the
“relevance of the excluded evidence was made known to the [trial] court.” (Evid. Code,
§ 354, subd. (a); see also People v. Vines (2011) 51 Cal. 4th 830, 868-869 (Vines).)
Because defendant failed to make an offer of proof describing the purported relevance of
the photographs, he is not entitled to relief on appeal. (See Vines, supra, 51 Cal.4th at
p. 869 [finding no error in exclusion of defense evidence where there was no offer of
proof]; see also People v. Eid (1994) 31 Cal. App. 4th 114, 126 [“Failure to make an
adequate offer of proof precludes consideration of the alleged error on appeal.].)
       Moreover, we do not see any relevance in the photographs. In his opening brief,
defendant asserts that the vacation photographs were relevant because they demonstrated
that he treated the victim well. Even if we assumed that the photographs constituted
evidence that defendant had treated the victim well, we could not conclude that the
photographs were relevant. Defendant never established when the photographs were
taken. The fact that defendant treated the victim well at an unknown point in time in no
way suggests that he did not commit the charged elder abuse in May 2010. As the trial
court aptly noted, a “photo in time” was not relevant to the issue of defendant’s guilt or
innocence on the elder abuse charge. We accordingly conclude that the trial court did not
abuse its discretion in excluding the photographs as irrelevant. (See People v. Babbitt
(1988) 45 Cal. 3d 660, 681 [a trial court “has no discretion to admit irrelevant evidence”];

                                             3
see also People v. Morrison (2004) 34 Cal. 4th 698, 711 [evidence is irrelevant “if it leads
only to speculative inferences”].)
                                      DISPOSITION
       The judgment is affirmed.




                                          ______________________________________
                                                     RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




                                             4